By JUDGE EDWARD L. RYAN, JR.
'At defendant’s request, plaintiff installed a telephone in his residence. Plaintiff here sues defendant for general services, including long-distance calls, rendered between June 28, 1968, and August 28, 1968. Defendant refused to pay the charges and defends on the ground that he, personally, did not make the long-distance calls (save one to New Jersey, the charge therefor being $1.50). Defendant did not, or could not, advise the court as to who did make the telephone calls.
The Constitution of Virginia (i 156) empowers the State Corporation Commission to prescribe rules and regulations for the operation of public utilities, including the plaintiff. The evidence in this case shows that the General Regulations of the Chesapeake and Potomac Telephone Company of Virginia provides the following:
3, Payment for Service
The customer is responsible for the payment of all charges. . .
If objection in writing is not received by the Telephone Company within thirty days after a statement of account is rendered, such statement shall be deemed to be correct and binding upon the customer.
*488The General Assembly of Virginia has provided in Section 56-478 of the Code of Virginia that the State Corporation Commission shall establish such rates, charges, rules and regulations as may be reasonable and just.
The Supreme Court of Appeals of Virginia has ruled that the Commission has broad, general powers and that ”[i]n matters pertaining to the establishment of rates and charges of transmission and transportation companies, the Commission exercises a purely legislative function, and so far as such matters are concerned, it is the legislative branch of the government." This includes the power to provide for or change "any part of a filed schedule, rate, rule or regulation that in any manner affects the rates charged or to be charged." Newport News v. Telephone Company, 198 Va. 645 (1957).
In short, the clear law of Virginia is that "[t]he customer is responsible for the payment of all charges." The law makes no exception as to who makes the calls, and the customer is responsible whether he makes them or someone else does. Further, if the customer desires to make any objection to the charges, he must do so in writing and within thirty days after the account is rendered and the bill received. In this case the defendant, Mr. Purnell, made no such objection in writing, within thirty days.
The general law is that the rules and regulations are binding on the customer. It follows that judgment must be entered in favor of the plaintiff.